

113 S1711 IS: State Health Care Choice Act
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1711IN THE SENATE OF THE UNITED STATESNovember 14, 2013Mr. Barrasso (for himself, Mr. Graham, and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo enable States to opt out of certain provisions of the
		  Patient Protection and Affordable Care Act.1.Short
			 titleThis Act may be cited as
			 the State Health Care Choice
			 Act.2.PurposeIt is the purpose of this Act to protect
			 States' rights and to ensure that States have the option to continue to
			 implement State laws relating to health care delivery and health insurance that
			 were in effect prior to the date of enactment of the Patient Protection and
			 Affordable Care Act (Public Law 111–148).3.Protection of
			 State flexibility to provide health coverage(a)State opt out
			 of certain provisions of PPACA(1)In
			 generalA State described in subsection (b) may elect to limit
			 the application of any or all of the provisions of the Patient Protection and
			 Affordable Care Act (Public Law 111–148) described in paragraph (2) with
			 respect to health insurance coverage within that State.(2)Provisions
			 describedThe provisions of the Patient Protection and Affordable
			 Care Act described in this paragraph are as follows:(A)Subtitles A
			 through C of title I (and the amendments made by such subtitles), except for
			 sections 1253 and 1254.(B)Parts I, II, III,
			 and V of subtitle D of title I (and the amendments made by such parts).(C)Part I of
			 subtitle E of title I (and the amendments made by such part).(D)Subtitle F of
			 title I (and the amendments made by such part).(E)Section 1561 (and
			 the amendment made by such section).(F)Sections 10101
			 through 10107 (and the amendments made by such sections).(b)State
			 described(1)Enactment of
			 State lawA State described in this subsection is a State that
			 enacts a law after the date of enactment of this Act that—(A)expresses the
			 intent of the State to opt out of one or more of the provisions of the Patient
			 Protection and Affordable Care Act (Public Law 111–148) described in subsection
			 (a);(B)contains a list
			 of the provisions of such Act which will not apply to the State under the State
			 law; and(C)expresses the
			 intent of the State to continue to administer health coverage-related laws as
			 in effect in the State on March 23, 2010, or that provides for the
			 implementation of related State laws enacted after such date.(2)RepealIf
			 a State repeals a law described in paragraph (1), the provisions of the Patient
			 Protection and Affordable Care Act listed in such law shall apply with respect
			 to such State beginning on the date of such repeal.(c)RegulationsThe
			 Secretary, in consultation with the Secretary of the Treasury, shall promulgate
			 regulations to provide for the implementation of this Act.